Citation Nr: 0832944	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating greater than 30 
percent for post-traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
lumbosacral spine disorder, and if so whether service 
connection is warranted. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for right hip pain to include 
a history of cyst, and if so whether service connection is 
warranted.

4.  Entitlement to service connection for peripheral 
neuropathy.  

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for hypertension, and if so 
whether service connection is warranted. 

6.  Entitlement to service connection for coronary artery 
disease.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Bronze Star Medal, Air Medal, 
and Combat Infantryman Badge. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and peripheral 
neuropathy; and from a September 2005 rating decision that 
denied an increased rating greater than 30 percent for post-
traumatic stress disorder (PTSD); that denied a petition to 
reopen a final disallowed claim for service connection for a 
lumbosacral spine disorder; that reopened a final disallowed 
claim for service connection for right hip pain and denied 
service connection on the merits; and that denied service 
connection for coronary artery disease. 

In May 2000, the Board remanded the claims for service 
connection for hypertension and peripheral neuropathy for 
further procedural development, and they are now before the 
Board for adjudication.  

The veteran testified before the undersigned Acting Veterans 
Law Judge sitting at the RO in March 2008.  

The issues of an increased rating for PTSD and service 
connection for a lumbosacral spine disorder, hypertension, 
and coronary artery disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In July 2001, the RO denied service connection for 
degenerative disc disease of the lumbar spine and right hip 
pain because there was no evidence of injury or manifestation 
of disease injury in service and because the disorders were 
not among those for which a presumption of service connection 
for exposure to herbicide was available.  The veteran did not 
express disagreement within one year, and the decision became 
final. 

2.  Since July 2001, new and material evidence relevant to 
degenerative disc disease of the lumbar spine and right hip 
pain has been received that is not cumulative, relates to a 
previously unsubstantiated fact, and raises a reasonable 
possibility of substantiating the claim. 

3.  The veteran's right hip pain first manifested many years 
after service and is not related to any aspect of service 
including a parachute jump incident or exposure to herbicide. 

4.  The veteran's symptoms numbness of the hands and lower 
extremities are not diagnosed as peripheral neuropathy, first 
manifested many years after service, and are not related to 
any aspect of service including exposure to herbicide.  

5.  In March 1989, the Board denied service connection for 
hypertension.  

6.  Since March 1989, new and material evidence has been 
received that is not cumulative and relates to a relationship 
between hypertension and PTSD. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.302 (2007).

2.   New and material evidence has been received to reopen a 
final disallowed claim for service connection for right hip 
pain.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 
3.156(a), 20.302.

3.  The criteria for service connection for right hip pain 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for 
hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO sent notices in May 2005 and June 2005 that 
met the requirements for all claims except hypertension and 
peripheral neuropathy. 

Regarding the claims for service connection for hypertension 
and peripheral neuropathy, the initial unfavorable decision 
that is the basis of this appeal was already decided in 
February 1997 prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, the appellant has 
the right to a content complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.  Regrettably, 
the RO did not provide a subsequent content-complying notice 
later in the adjudication process relevant to these claims.  

All notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  In this case, 
the Board finds that the absence of a content-complying 
notice did not affect the essential fairness of the 
adjudication because a January 2001 statement of the case and 
February 2007 supplemental statement of the case and 
associated forwarding correspondence provided the necessary 
information followed by an opportunity to respond.  The Board 
concludes that the essential fairness of the adjudication was 
not frustrated because a reasonable person could be expected 
to understand from the later documents what was needed. 

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim.  Here, as the Board reopens the veteran's low back, 
right hand and hypertension claims, no discussion is 
necessary.  

As to the claims for service connection, VA must review the 
evidence presented with the claims and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
notice of the criteria for assignment of rating and effective 
date was not provided until March 2006, after the initial 
decisions on the claims.  However, the Board concludes that 
the timing error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to the claimed disorders. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an Army infantryman and paratrooper 
including combat service in the Republic of Vietnam from 
August 1968 to August 1969.    

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis and organic diseases of the 
nervous system). 

Lumbosacral Spine and Right Hip

The veteran contends that his degenerative disc disease of 
the lumbar spine and right hip disorders are related to 
exposure to herbicide in service or to injuries sustained in 
a parachute jump in training and were aggravated in combat 
service.  The right hip disorder has been described as 
"history of cyst" and as right hip pain.  

In April 2001, the veteran submitted a claim for service 
connection for all disorders that were diagnosed on a VA 
Agent Orange Registry examination including disc disease and 
a history of cyst of the right hip.  In July 2001, the RO 
denied service connection for these disorders because there 
was no evidence of injury or manifestation of disc disease or 
a right hip cyst in service and because the two disorders 
were not among those for which a presumption of service 
connection for exposure to herbicide was available.  The 
veteran did not express disagreement within one year, and the 
decision became final.  38 U.S.C.A. § 7104.

The RO received the veteran's petition to reopen claims for 
service connection for low back and right hip pain in May 
2005.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since July 2001, VA has obtained the results of additional VA 
examination, diagnosis, and treatment records that included 
opinions by a physician of the nature and etiology of the 
veteran's lumbar spine and right hip pain. VA has obtained 
all records of Social Security Administration (SSA) 
examination and adjudication of disability benefits in part 
for back, hip, and leg disorders.  The veteran also provided 
a lay statement that he had sustained injuries to his back 
and hip in a parachute jump in service.  The evidence is new 
as it has not been considered by VA adjudicators.  The 
evidence is material because it is relevant to a relationship 
between the veteran's current disorders and his active 
service, previously unsubstantiated facts necessary to 
substantiate the claims.  Therefore, and to this extent only, 
the Board grants the petitions to reopen the claims and will 
evaluate the claims on the merits.  

Service medical records are silent for any symptoms, 
diagnosis, or treatment for any hip injuries in paratrooper 
training or during combat infantry operations in Vietnam.  In 
June 1969, the veteran was evacuated and treated at a 
military hospital for a gastrointestinal disorder.  The 
hospital discharge report showed no history of hip injury and 
no musculoskeletal abnormalities were noted on the admission 
physical examination.  

In January 1997, a VA physician conducted a neurological 
examination in response to the veteran's reports of numbness, 
decreased feeling, and coldness of the lower extremities.  
The physician noted that the symptoms were minimal and did 
not diagnose a neurological disease.  

In March 2003, a VA primary care provider noted the veteran's 
reports of low back and hip pain and scheduled imaging 
studies and an orthopedic consultation.  In May 2005, a VA 
physician noted the veteran's reports of hip and groin pain 
that he experienced for many years but had recently become 
more severe.  The physician noted right thigh and calf 
atrophy with pain on motion.  X-rays showed early arthritic 
changes of the right hip.  A magnetic resonance image of the 
right hip revealed early degenerative arthritis and a 
suspicion of avascular necrosis.  The physician diagnosed 
degenerative changes and possible avascular necrosis of the 
right hip.  

In October 2005, a VA orthopedic physician stated that 
surgical intervention would be a total hip replacement which 
was not advisable for at least one year after the veteran's 
recent heart attack.  

In an August 2005 application for SSA benefits, the veteran 
stated that his hip pain first manifested in May 2005.  In 
December 2005, a private physician conducted an examination 
for the Social Security Administration.  He noted the 
veteran's reports of treatment by VA providers for right hip 
pain but did not note any history of injuries in service.  
The physician noted limitation of motion with pain of the 
right hip and stated that the veteran was not completely 
disabled but should not engage in work that required more 
than a mild to moderate level of exertion.  The physician did 
not comment on the etiology of the spine or hip disorders.  
In January 2006, SSA awarded disability benefits, in part as 
a result of hip disorder.  

In September 2007, a VA physician noted a review of the 
claims file and the veteran's reports of parachute jumps in 
service and a history of falls but no trauma or direct injury 
or history of inflammatory arthritis.  The veteran reported 
that he had received some unspecified treatment in 1976 and 
had a history of alcohol abuse prior to 2005.  The physician 
reviewed the imaging studies and diagnoses from 2005.  On 
examination, he noted limitation of motion and pain in the 
right hip but commented that the veteran displayed some un-
physiologic responses during the examination suggesting 
exaggeration.  Nevertheless, the imaging did show the 
presence of disease, and the physician diagnosed right hip 
arthritis.  He attributed the right hip pain to the avascular 
necrosis of the femoral head and concluded that the hip had 
not been dislocated and that the disease was not likely 
caused by trauma.  He noted that necrosis is associated with 
alcoholism and that the veteran did have a history of alcohol 
problems.  

In a March 2008 Board hearing, the veteran described the 
circumstances of his final training parachute jump which 
occurred in a high wind.  He stated that he was carried out 
of the drop zone, landed backwards, and was unconscious and 
dragged across the terrain.  He stated that his hip symptoms 
began immediately but that a military examiner diagnosed only 
a muscle strain.  However, he stated that he continued to 
aggravate the injury in subsequent combat by carrying a heavy 
machine gun.  He further stated that his hip pain began in 
the 1980s.  

The Board concludes that service connection for right hip 
pain is not warranted.  There is no competent medical 
evidence of an injury or chronic disorder of the right hip in 
service or for many years after service.  Although his 
description of a parachute jump in training is consistent 
with his duties at the time, there is no medical evidence 
that he sustained any injury or received any treatment after 
the unusual landing.  The Board finds that the veteran's 
testimony that he was examined and diagnosed with a muscle 
strain at the time is credible.  The Board also acknowledges 
that the veteran carried heavy equipment in combat.  However, 
he did not report nor did any military examiner note any 
injuries or chronic disorders during his hospitalization at 
the end of his combat tour or on his discharge physical 
examination.  The Board acknowledges the veteran's statement 
that he experienced hip pain since service.  However, the 
veteran did not report a history of injury at the time of his 
VA examinations in 1997 or to an SSA examiner in 2005.  The 
Board places greatest probative weight on the opinion of the 
VA examiner in September 2007 who reviewed the entire medical 
history.  He concluded that the veteran's right hip pain was 
caused by avascular necrosis and not by direct injury.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy

In September 1990, the RO received the veteran's claim for 
service connection for numbness in the hands and fingers.  In 
June 1994, the RO denied service connection because an 
examination revealed no nerve or sensory deficits, the 
symptoms did not manifest in service, and the symptoms were 
not indicative of a disease related to exposure to herbicide.  
The veteran expressed timely disagreement.  After the RO 
provided a statement of the case in October 1994, the veteran 
perfected a timely appeal.  The claim was never certified to 
the Board for adjudication and remains open. 

In May 1996, the RO received the veteran's claim for numbness 
in his hands and additionally his lower extremities.  In 
February 1997, the RO denied service connection for 
peripheral neuropathy.  An examination had shown minor 
decreased sensation to pain in the lower extremities, but 
there was no evidence that the disorder manifested in service 
or was related to any aspect of service.  Furthermore, 
peripheral neuropathy was not among those diseases found to 
be caused by exposure to herbicide.  In an April 1997 
informal brief, the veteran's representative expressed 
disagreement and in May 1997, the Board referred the issue to 
the RO for further procedural development.  In June 1997, the 
veteran submitted an additional notice of disagreement.  No 
statement of the case was forthcoming, and in May 2000, the 
Board remanded the claim for procedural development.  The RO 
provided a statement of the case in January 2001, and the 
veteran perfected a timely appeal.  Supplemental statements 
of the case were provided in February and October 2007, and 
the claim is now before the Board for adjudication. 

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A.
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).   Acute and subacute peripheral neuropathy means 
transient symptoms that appear within weeks or months of 
exposure to an herbicide agent and resolve within two years 
of the date of onset.  38 C.F.R. § 3.309 (e) note 2.  

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 directed the Secretary of Veteran Affairs to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in the Republic of 
Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure. 

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary reiterated that there is no positive association 
between exposure to herbicides and chronic peripheral nervous 
system disorders including chronic peripheral neuropathy or 
any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  See 72 Fed. Reg. 32,395 (June 12, 2007).

Service personnel records show that the veteran served in the 
Republic of Vietnam from August 1968 to August 1969.  
Therefore, the Board concludes that the veteran was exposed 
to herbicide in service.  

Service medical records are silent for any symptoms, 
diagnosis, or treatment for numbness or loss of sensory 
feeling in the hands and lower extremities.  In a June 1969 
discharge physical examination, the veteran denied any 
history of neuritis or paralysis, and the military examiner 
noted no neurologic abnormalities.  No neurologic symptoms 
were noted on VA examinations in March 1986 or on an Agent 
Orange screening examination in May 1985.  In an April 1987 
mental health examination, a VA physician noted the veteran's 
reports of numbness of his hands during recurrent panic 
attacks.  The physician diagnosed PTSD but did not address or 
diagnose a separate chronic organic nervous system disorder.  

In January 1997, a VA neurologist noted the veteran's reports 
of numbness of his hands, feet, face, and body during 
periodic panic attacks.  The veteran also reported constant 
decreased feeling and cold sensation in the feet.  On 
examination, the neurologist noted no cranial or focal nerve 
deficits, atrophy, loss of muscle tone, or abnormal 
movements.  The examiner did note a minimal stocking-type 
decrease of perception to pain and temperature in the distal 
lower extremities.  The examiner evaluated the symptoms as 
normal, although he noted that the veteran stated that the 
stimuli are not as acute as they should be. The neurologist 
diagnosed minimal evidence of chronic peripheral neuropathy 
in the lower extremities and transient parenthesis associated 
with panic attacks with no loss of function.  

Subsequent VA primary care and specialized examinations are 
silent for any further report of symptoms of numbness or loss 
of sensory feeling in the hands and lower extremities.  No 
symptoms were noted in an April 2001 Agent Orange Registry 
examination or in a June 2005 consultation with a 
neurosurgery examiner.  

The Board concludes that direct service connection for 
peripheral neuropathy is not warranted.  There is no 
competent medical evidence of symptoms of numbness or loss of 
sensory feeling in the hands or lower extremities in service 
or within one year of service.  The first medical evidence of 
record of the symptoms was not earlier than 1997, many years 
after service.  The Board concludes that presumptive service 
connection based on exposure to herbicide is not warranted 
because chronic peripheral neuropathy is not among those 
disorders found to be related to herbicide exposure.  A VA 
physician determined that symptoms associated with panic 
attacks were acute and transient, and the Board notes that 
disability associated with panic attacks has been considered 
when rating the veteran's service-connected PTSD.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hypertension

In March 1989, the Board denied service connection for 
hypertension because elevated blood pressure measurements 
were not demonstrated in the service medical records or prior 
to the mid-1980s.  

In September 1990, the RO received the veteran's petition to 
reopen the claim to include consideration for presumptive 
service connection for hypertension resulting from exposure 
to herbicide.  In June 1994, the RO reopened the claim but 
denied service connection on the merits including a 
determination that hypertension was not among the diseases 
found to be associated with exposure to herbicide.  The 
veteran expressed timely disagreement.  After the RO provided 
a statement of the case in October 1994, the veteran 
perfected a timely appeal.  The claim was never certified to 
the Board for adjudication and remains open.  

In June 1995, the RO received another petition to reopen the 
claim to include consideration for service connection for 
hypertension secondary to PTSD.  In February 1997, the RO 
appeared to have considered the claim as a new issue and 
denied direct service connection on the merits after 
considering the results of a new examination.  The RO did not 
address secondary service connection related to PTSD.  In an 
April 1997 informal brief, the veteran's representative 
expressed disagreement and noted that the RO failed to 
address secondary service connection and failed to apply the 
conclusions of a 1995 VA study relevant to the issue.  The 
representative also submitted other medical treatises.  In 
June 1997, the veteran submitted an additional notice of 
disagreement.  No statement of the case was forthcoming, and 
in May 2000, the Board remanded the claim for procedural 
development.  The RO provided a statement of the case in 
January 2001, and the veteran perfected a timely appeal.  
Supplemental statements of the case were provided in February 
and October 2007, and the claim is now before the Board.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

A definition of new and material evidence was not provided in 
the regulations in effect at the time of receipt of the 
petition to reopen the claim in September 1990.  See 
38 C.F.R. § 3.156 (1990).  Under the criteria in currently in 
effect, new evidence is existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since March 1987, the RO received copies of an undated study 
conducted by VA National Center for PTSD authored by two VA 
psychologists, Friedman and Schnurr, entitled The 
Relationship between Trauma, PTSD, and Physical Health, and a 
literature review by Dr. Lawrence H Moss, dated May 18, 1995, 
entitled Hypertension in the War Veteran.   The RO received 
an undated letter from a VA chief of medical services 
reporting a review of the veteran's medical records and 
offering an opinion on the relationship between the veteran's 
PTSD and hypertension.  The physician did not refer to the 
treatises submitted by the veteran.  In March 2008, the 
veteran's representative submitted additional material 
including an October 2002 Board decision in a similar claim 
for another veteran and an internet encyclopedia article 
downloaded in March 2008 entitled Stress Related Disorders.  
No author was identified.  The RO also obtained VA outpatient 
treatment records that showed that the veteran has been 
prescribed medication for the control of high blood pressure.  

Although the RO in 1995 considered the veteran's petition to 
be a new claim, the Board need not address that issue as the 
Board concludes that new and material evidence consisting of 
medical opinions and treatises relevant to the etiology of 
the veteran's hypertension has been received, has not been 
previously considered, and raises a reasonable possibility of 
substantiating the claim.  Therefore, and to this extent 
only, the Board grants the petition to reopen the claim for 
service connection for hypertension and remands the claim for 
additional development.  


ORDER

A petition to reopen a final disallowed claim for service 
connection for a lumbosacral spine disorder is granted.  

A petition to reopen a final disallowed claim for service 
connection for right hip pain is granted. 

Service connection for right hip pain is denied. 

Service connection for peripheral neuropathy is denied.  

A petition to reopen a final disallowed claim for service 
connection for hypertension is granted. 

REMAND

The veteran contends that his symptoms of PTSD are more 
severe, negatively impact his social and family life, and 
interfere with his employment performance.  

In January 2007, a VA physician noted a review of the claims 
file and that the veteran was no longer working because of 
his heart disease.  He noted the veteran's continued sleep 
disturbances, nightmares, and flashbacks, the latter 
described as his "mind going blank."  The veteran reported 
experiencing startle responses and avoidance behaviors but no 
hallucinations.  During the period of time when he was still 
working, the veteran reported that he felt nervous on a daily 
basis and often had to visit the restroom to recuperate.  
Judgment and insight were average with good communication 
skills.  The physician noted that the veteran was able to 
perform all activities of daily life and maintained a stable 
family relationship but did not actively socialize.  The 
physician concluded that the veteran's PTSD was of low to 
moderate degree with little change since the previous 
evaluation in 2005.  He assigned a GAF of 65 and recommended 
continued use of medication to stabilize startle, anxiety, 
and panic symptoms.  

In July 2007, the veteran's attending VA psychiatrist 
provided a statement to an insurance company in which he 
stated that the veteran was totally disabled for any 
occupation as a result of PTSD, heart disease, and back and 
hip disorders.  The psychiatrist did not comment on the 
contribution of the veteran's psychiatric disorder to his 
inability to sustain gainful employment.  

In a March 2008 hearing, the veteran stated that he 
experience panic attacks at least weekly that contributed to 
his inability to work because he had to abandon his worksite 
during an attack until he could recover. During an attack, he 
was unable to concentrate or communicate with others.  He 
stated that he was not working primarily because of his heart 
disorder but that the panic attacks associated with PTSD led 
to his heart disorder.  

In view of the opinion expressed by the attending 
psychiatrist in 2007, the Board concludes that an additional 
psychiatric examination is necessary to address the impact of 
the veteran's PTSD on his ability to sustain gainful 
employment separate from the impact of other physical 
disabilities.  

VA medical records showed that the veteran is currently being 
treated for PTSD, hypertension, and the residuals of a 
myocardial infarction.  The veteran contends, in part, that 
hypertension and heart disease are secondary to PTSD and 
associated panic attacks.  In an undated letter in response 
to a December 1997 request, a VA chief of medical service, 
board-certified nephrologist, and Director of a VA 
Hypertension Clinic, reviewed the veteran's medical records 
and stated that there was no scientific evidence that even 
sustained episodes of intense emotion lead to chronic 
persistent hypertension, nor is there evidence that 
variations in blood pressure induced by anxiety and mood 
changes lead to cardiovascular damage.  

In addition to the medical treatises discussed above, the 
veteran also submitted a treatise by Dr. Ichiro Kawachi and 
others entitled A Prospective Study of Anger and Coronary 
Artery Disease (1996).  The Board does not consider its 
previous decision in 2002 to be relevant as the claim was 
decided based on medical evaluations of that claimants actual 
medical status.  A physician in that case reportedly 
commented on unidentified studies not now before the Board, 
and a decision of an individual Veteran's Law Judge in a 
specific case is not precedential.  38 C.F.R. § 20.1303 
(2007).  The studies by the VA psychologists (Friedman and 
Schurr), Moss, and Kawachi are relevant scientific evidence 
and were not considered by the VA medical director in 1997.  
Furthermore, since 1997 the veteran's cardiovascular diseases 
may have progressed as shown by his myocardial infarction in 
2005.  Thus, the Board concludes that a current 
cardiovascular examination, a review of the medical treatises 
in the file, and opinion regarding any relationship of 
hypertension and coronary artery disease to or to PTSD is 
necessary to decide the claim.  

Finally, as to his low back claim, given the veteran's 
complaints of a continuity of low back pathology since 
service, the Board finds that he must be afforded a VA 
examination to determine whether he has a low back disability 
that is related to or had its onset during service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for PTSD.  Request that the 
examiner review the claims file including 
the July 2007 statement by the attending 
VA psychiatrist regarding the veteran's 
employability and note review of the 
claims file in the examination report.  
Request that the examiner provide an 
assessment of the veteran's PTSD 
including, if possible, the impact of the 
psychiatric disorder on his social and 
occupational functioning but not 
including the impact of cardiovascular 
and musculoskeletal disabilities.  

2.  Schedule the veteran for a VA 
cardiovascular examination. 

a.  Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician review the December 
1997 VA medical director's opinion, the 
studies by the VA National Center for 
PTSD, Moss, and Kawachi, and any other 
current and relevant medical literature.  

b.  Request that the physician provide a 
current evaluation of the veteran's 
hypertension and coronary artery disease 
and provide an opinion whether either 
hypertension or coronary artery disease 
is least as likely as not (50 percent or 
greater possibility) related to the 
veteran's PTSD, anxiety, or panic 
attacks.  Request that the physician 
comment on the applicability of the 
studies to the veteran's specific medical 
status.  

3.  After obtaining the above records, 
the AMC should afford the veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a low back disability that is 
related to or had its onset during 
service.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should diagnose 
all low back disabilities found to be 
present, and opine whether it is at least 
as likely as not that any low back 
disability found to be present had its 
onset in, or is related to service.  In 
doing so, the examiner should be aware of 
the veteran's report of a continuity of 
symptomatology since service.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

4.  Then, readjudicate the claims.  If 
any determination remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


